Case: 21-60682     Document: 00516221843         Page: 1     Date Filed: 03/02/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                  No. 21-60682                         March 2, 2022
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Reginald LaFranz Varnado,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 5:19-CR-7-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Reginald LaFranz Varnado was serving a term of supervised release
   following his conviction for theft of government property. The district court
   found that he violated the conditions of release and sentenced him to a prison




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60682      Document: 00516221843          Page: 2   Date Filed: 03/02/2022




                                    No. 21-60682


   term of 11 months to be followed by 25 months of supervised release.
   Varnado argues his revocation sentence is substantively unreasonable.
          The district court heard Varnado’s explanations for each of his release
   violations, and it considered his arguments for a sentence other than
   imprisonment. The court concluded that a prison term and additional
   supervision was warranted in light of the relevant 18 U.S.C. § 3553(a)
   sentencing factors.   The 11-month revocation sentence was within the
   advisory range and is therefore presumed reasonable. See United States v.
   Badgett, 957 F.3d 536, 541 (5th Cir.), cert. denied, 141 S. Ct. 827 (2020).
   Varnado has not shown that the district court, when imposing the sentence,
   failed to consider a significant factor, considered an improper factor, or made
   a clear error of judgment in balancing the relevant factors.           See id.
   Accordingly, he has not shown that the district court abused its discretion by
   imposing a substantively unreasonable sentence. See id.
          AFFIRMED.




                                         2